            Case 4:17-cv-00460-BSM Document 56 Filed 07/29/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PIPER PARTRIDGE, Individually as mother
and next of kin to KEAGAN SCHWIEKLE
and as Special Administratrix of
the ESTATE OF KEAGAN SCHWEIKLE;
DOMINIC SCHWEIKLE, Individually as father
and next of kin to KEAGAN SCHWEIKLE                                                   PLAINTIFFS

V.                                  CASE NO. 4:17-cv-00460-BSM

CITY OF BENTON, ARKANSAS;
KYLE ELLISON, Individually and as
Employee of City of Benton, Arkansas;
KIRK LANE, Individually and as
Employee of City of Benton, Arkansas; and
JOHN DOES 1-20, Individually and as
Employees of City of Benton, Arkansas                                             DEFENDANTS

                        AGREED AMENDED PROTECTIVE ORDER

       1.       Confidential Information obtained from the City of Benton by Plaintiff shall be

used only for the purpose of this litigation and for no other purpose, and shall not be given, shown,

made available or communicated in any way to anyone except Qualified Persons.

       2.       Confidential Information includes, without limitation:

                a.     Any confidential material disclosed in any pleading, motion, deposition

       transcript, brief, exhibit, or other filing with the Court shall be maintained under seal. To

       the extent such confidential filing is capable of redaction, the redacted version of the

       document is to be filed on the public docket, with the unredacted version delivered in hard

       copy to the Clerk’s Office for filing under seal. The redacted version of a confidential filing

       may include, when necessary, slip sheets appropriately labeled “UNDER SEAL” to

       indicate the exhibits or other materials that have been omitted in their entirety from the

       filing due to filing seal.
            Case 4:17-cv-00460-BSM Document 56 Filed 07/29/20 Page 2 of 5



                b.     Documents, video recordings, and audio recordings, including but not

       limited to, personnel files, employment records, medical records, containing sensitive

       and/or confidential personal information containing confidential personal information,

       such as social security numbers, contact information, medical information, dates of birth,

       and information and other matters requested by a party now or later.

                c.     Any information produced by a party and declared by the party at the time

       of production to be Confidential Information. Materials that are designated as confidential

       that do not fall into one of the specific categories named in Section 2(a) should be stamped

       confidential, or if Bates numbers are used, documents may be designated as confidential

       by Bates number in a letter. A party may oppose a confidentiality designation in writing

       within ten (10) days of the designation, at which time the parties shall engage in a good

       faith effort to resolve the issue, and may move to remove the confidentiality designation if

       negotiations fail.

       3.       Except with the prior written consent of the City of Benton, no Confidential

Information may be disclosed to any person other than Qualified Persons.

       4.       Qualified Persons include Piper Partridge and Dominic Schweikle, any current or

future counsel of record for Plaintiffs in this action, secretaries, para-professional assistants,

experts, and other employees of counsel who are actively engaged in assisting counsel with this

action, court personnel, witnesses at trial or deposition, and the jury.

             a. Exception: All personnel files provided by the City of Benton pursuant to this

                protective order may be disclosed only to Plaintiffs’ current counsel in this action,

                including secretaries, para-professional assistants, experts, and other employees of
             Case 4:17-cv-00460-BSM Document 56 Filed 07/29/20 Page 3 of 5



                 counsel who are actively engaged in assisting counsel with this action, court

                 personnel, witnesses at trial or deposition, and the jury.

        5.       Upon delivery of Confidential Information to Plaintiffs’ counsel, the City of Benton

(or City’s counsel) shall execute and submit to Plaintiff and his counsel a document entitled

Inventory of Confidential Documents Delivered in the attached form. See Exhibit 1. Documents

containing Confidential Information shall be stamped or otherwise marked confidential.

        6.       This Agreement shall continue to be binding through and after the conclusion of

this litigation, including all appeals. The agreement shall survive the conclusion of the litigation

as a contract between the parties. No later than (3) three years after the conclusion of this litigation,

Plaintiffs and Plaintiffs’ counsel shall destroy all confidential information, including,

correspondence, memoranda, notes or any other documents embodying such information, in whole

or in part. All Qualified Persons are barred from disclosing in any manner any Confidential

Information obtained during the course of this proceeding.

        7.       Documents, video recordings, and audio recordings that are entirely confidential

may need to be filed with the Court and must be filed with the Clerk of this Court under seal. But

to the greatest extent possible, documents containing confidential information shall be filed in a

redacted form pursuant to Fed. R. Civ. P. 5.2 so that those portions of the document containing

confidential information will not be visible to the public.

        8.       This Agreement contains the full, entire, final, and exclusive agreement,

understanding and stipulation between Plaintiff and Defendants.

        IT IS SO ORDERED on this 29th day of July, 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
         Case 4:17-cv-00460-BSM Document 56 Filed 07/29/20 Page 4 of 5



APPROVED AS TO FORM:

Counsel for Defendants
Jenna Adams
P.O. Box 38
North Little Rock, AR 72115

Gabrielle Gibson
P.O. Box 38
North Little Rock, AR 72115

Counsel for Plaintiff
Richard E. Holiman
Holiman Law Firm, P.A.
212 Center St., Suite 325
Little Rock, AR 72201

Mark Geragos
Setara Quassim
Geragos & Geragos, APC.
Historic Engine Co. No. 28
644 South Figueroa Street
Los Angeles, CA 90017
          Case 4:17-cv-00460-BSM Document 56 Filed 07/29/20 Page 5 of 5



                                             EXHIBIT 1

              INVENTORY OF CONFIDENTIAL DOCUMENTS PROVIDED

        I hereby submit the following documents, document pages, and/or depositions which are
subject to the Protective Order for the protection of documents in Piper Partridge, et al. v. City of
Benton, et al., filed in the United States District Court for the Eastern District of Arkansas, Western
Division, No. 4:17-cv-00460-BSM.
